43 A.3d 1288 (2012)
SCIENTIFIC GAMES INTERNATIONAL, INC.
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF REVENUE, Commonwealth of Pennsylvania, Department of General Services and Gtech Corporation.
Petition of Gtech Corporation.
No. 19 MM 2012.
Supreme Court of Pennsylvania.
May 10, 2012.

ORDER
PER CURIAM.
AND NOW, this 10th day of May, 2012, the Petition for Permission to Appeal is GRANTED. The questions to be addressed by the parties are:
A. Does the Board of Claims have exclusive jurisdiction to determine claims arising under a contract with the Commonwealth, including the claim that a contract exists?
B. Does the exception to the Board of Claims' exclusive jurisdiction over contract claims apply only when jurisdiction in another forum is otherwise expressly and specifically "provided by law"?